HANEY, J.
(concurring). The same cause of action having been stated in different counts, a method of pleading, in my opinion, neither necessary nor proper in this state under any circumstances, the learned circuit court did not err in requiring plaintiff to elect upon which count it would rely. But the question of substantial compliance with the contract on the part of the plaintiff should have been submitted to the jury under proper instructions; it being borne in mind that the principal object of the contract was to obtain a “sufficient flow of water to fill a two-inch pipe in a horizontal position.”